ON PETITION FOR REHEARING.
The reasons for the conclusion that the provision of section 2, chapter 317, of the Acts of 1935 (Acts 1935, p. 1526), which authorized the payment of assessments with bonds issued 23, 24.  for the same improvement, impairs the obligation of the contract of the bondholders, does not apply where one person is the sole owner of all unpaid bonds and coupons, and also the owner of real estate subject to an assessment for the payment of said bonds, and therefore the provision of the statute, that "such bond or bonds, or coupons shall be accepted at par in full settlement of the assessment for the year in which said assessment was due, and no penalty or interest after the due date of the assessment shall be charged on such assessment paid with such bonds, or coupons," requires that the treasurer accept such bonds in such cases in satisfaction of delinquent assessments without the payment of the statutory delinquency penalty.
It is suggested that there is language in the opinion which may be construed as holding that installments of assessments should be applied to the payment of the first-maturing bonds 25.  regardless of when the installments were due. It was not the intention to so decide. The assessments falling due each year should be allocated to the payment of the series of bonds next thereafter maturing, notwithstanding there may be unpaid bonds of an earlier series.
The first question discussed was presented, but not decided, in the original opinion. The court will modify its conclusions accordingly. *Page 390